Citation Nr: 1235114	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  05-07 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for arthritis of the chest, to include as secondary to service-connected cervical muscle strain or service-connected traumatic injury to the sternum area.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel
INTRODUCTION

The Veteran served on active military duty from February 1974, to February 1975.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA) and July 2009 and October 2011 Board remands.

In February 2009, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain an examination and adequate etiological opinion.  

A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  There need not be strict compliance; rather, the requirement is that there is substantial compliance with the terms of the remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  This issue was remanded by the Board in October 2011.  The AMC was directed to obtain an examination.  The examiner was to provide an opinion whether it was at least as likely as not that arthritis of the chest, if diagnosed, was related to active service and if it was caused or aggravated by service-connected disabilities.  A January 2012 VA examination report, the examiner stated that it was at least as likely as not that there was no arthritis of the chest and therefore no aggravation of the same from service-connected disabilities.  But the examiner did not provide an opinion regarding direct service connection or causation by service-connected cervical spine disorder and residuals of an injury to the sternum.  

Additionally, where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiner relied upon a 2008 x-ray examination report to find that there was no current chest arthritis.  The Board finds that an updated x-ray examination report should be obtained or conducted.  Additionally, a review of the claims file indicates that there are diagnoses of chest wall pain and costochondritis.  On remand, the examiner should address whether there is a current chest wall disability, including, but not limited to, arthritis.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that a claimant is not generally competent to diagnose a specific condition, rather, a claimant is competent to identify and explain the symptoms that he observes and experiences).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  

2.  After any additional records are associated with the paper or electronic claims file, provide the Veteran with an appropriate examination to determine the presence and etiology of any diagnosed chest or chest wall disability.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must first provide an opinion, in light of the examination findings and the service and post-service evidence of record whether there is a current chest or chest wall disability.  The examiner must address the notations of chest wall pain in private medical records dated in 1976, 1999, 2001, and 2006, a 1976 VA examination, and VA records dated in 1979, 1981, and 1982.  The examiner must also address the notations of costochondritis in VA records dated in 1981.  Finally, the examiner must provide comment on normal chest and lung x-ray reports in VA records dated in 2003 and in private reports dated in 1995, 1999, 2000, and 2006. 

Thereafter, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed chest or chest wall disability was caused or aggravated by the Veteran's military service.  The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected cervical muscle strain or service-connected traumatic injury to the sternum area caused or aggravated each diagnosed chest or chest wall disability. 

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


